Citation Nr: 1314278	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  09-50 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.   Entitlement to an increased rating for a thoracolumbar disability, in excess of 10 percent prior to September 6, 2012, and in excess of 20 as of September 6, 2012.  

2.   Entitlement to an increased rating for a psychiatric disability, in excess of 30 percent.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1981 to January 1984 and from June 1986 to June 2002.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted a rating of 30 percent for a psychiatric disability and continued a 10 percent rating for a thoracolumbar disability.  A November 2012 rating decision increased the rating for the thoracolumbar disability to 20 percent, effective September 6, 2012.  As the Veteran continues to express dissatisfaction with the increased rating, and it is less than the maximum under the applicable criteria, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

The case was remanded by the Board in January 2013 so that additional VA examinations could be conducted.  Those examinations were performed and the case has been returned to the Board.  


FINDINGS OF FACT

1.   Prior to September 6, 2012, the Veteran's lumbar/thoracic spondylosis was manifested by complaints of pain; without limitation of motion, radicular signs, evidence of IVDS, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2.   As of September 6, 2012, the Veteran's lumbar/thoracic spondylosis is manifested by limitation of forward flexion to 45 degrees, without radicular signs, evidence of IVDS, or ankylosis of the spine.  

3.   As of March 4, 2013, disability of the right sciatic nerve that is productive of mild impairment is demonstrated.   

4.   Throughout the appeal, the Veteran's psychiatric disability has been primarily manifested by anxiety and panic attacks on a weekly basis, but no more.  


CONCLUSIONS OF LAW

1.   The criteria for an increased rating in excess of 10 percent for lumbar/thoracic spondylosis were not met prior to September 6, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5239 (2012).  

2.   The criteria for an increased rating in excess of 20 percent for lumbar/thoracic spondylosis were not met as of September 6, 2012 or thereafter.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5239 (2012).  

3.   The criteria for an initial separate rating of 10 percent for right leg sciatica were met as of March 4, 2013.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Code 8520 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increase, the notice requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A July 2008 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  That letter also informed the Veteran of disability rating and effective date criteria.  The Veteran had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service medical records and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in March 2013.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2012).  


Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012); 38 U.S.C.A. § 1155 (West 2002).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2012).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in favor of the claimant in resolving each such issue.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).  

Staged ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2012)  A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived were experienced, were directly through the senses.  Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge.  Personal knowledge is that which comes to the witness through the use of the senses.  Lay testimony is competent only so long as it is within the knowledge and personal observations of the witness.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may establish a diagnosis of a simple medical condition, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  Also, a veteran, although a layperson, is competent to offer an opinion on a simple medical condition that is observable or experienced.  The Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Thoracolumbar Disability

An August 2002 rating decision granted service connection for thoracolumbar disability and assigned a 10 percent rating under Diagnostic Code 5239 from the date of claim in July 2002.  The Veteran's claim for increase was received by VA in May 2008.  A 20 percent rating was awarded effective September 6, 2012.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless Diagnostic Code 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favourable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavourable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavourable ankylosis of entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012). 

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. §§ 4.71, 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2012). 

When rating degenerative arthritis of the spine under Diagnostic Code 5242, in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a (2012).

Intervertebral disc syndrome (IVDS) is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012)

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent rating for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2012).

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher rating for that segment.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2012).

For rating paralysis of the sciatic nerve, Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent; moderate incomplete paralysis is rated 20 percent; moderately severe incomplete paralysis is rated 40 percent; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).  Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a (2012).

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a (2012).

On October 2008 VA examination, it was reported that the Veteran had sustained an injury in a motor vehicle accident in 1999.  Current symptoms included constant pain and stiffness in the thoracic spine and interscapular region.  He had no reported symptoms involving the lumbar spine on examination.  The thoracic pain did not radiate and was described as "crushing" with a severity level of 6 out of 10.  It was exacerbated by physical activity and relieved by rest.  He occasionally utilized medications containing codeine.  On examination there was no radiation of pain on movement or muscle spasm.  There was palpable tenderness of the spinous processes and surrounding paravertebral musculature between T2 and T6.  The lumbar spinous processes were nontender as were the sacroiliac joints.  Straight leg raising was negative bilaterally.  There was no ankylosis or deformity.  Range of motion was considered to be normal, with flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 30 degrees bilaterally.  After repetitive motion, there was no further limitation by fatigue, pain, weakness, lack of endurance or incoordination.  There was no evidence of intervertebral disc syndrome or specific nerve rout involvement.  The examiner stated that the condition mildly affected the Veteran's ability to perform the usual occupational and daily living activities.  

Private outpatient treatment records have been received and reviewed, including reports of October 2009 X-ray studies of the lumbar spine showing that the Veteran had complaints of intermittent radicular pain.  The studies were interpreted as being negative.  

On VA examination on September 6, 2012, the Veteran was given a diagnosis of lumbar spondylosis.  He stated that he had flare-ups that were described as pain with motion.  Range of motion was 45 degrees forward flexion, with evidence of painful motion beginning at 45 degrees; 10 degrees extension, with evidence of painful motion at 10 degrees; lateral flexion was to 5 degrees bilaterally, with painful motion beginning at 5 degrees; and rotation was to 5 degrees bilaterally, with painful motion beginning at 5 degrees.  The Veteran was unable to perform repetitive motion testing due to pain.  He had additional limitation of range of motion following repetitive use testing, with less movement than normal and pain on movement.  He had no localized tenderness or pain to palpation, guarding, or muscle spasm.  Muscle strength testing was normal and there was no muscle spasm.  Straight leg raising was negative.  There was no radiculopathy or IVDS.  There were no other pertinent findings or symptoms, and the examiner stated that the Veteran's thoracolumbar spine disorder did not impact his ability to work.  

On VA examination on March 4, 2013, the Veteran was diagnosed with lumbar radiculopathy.  The Veteran stated that his back pain had worsened over time and now occurred on a daily basis of varying degrees.  He took over-the-counter medications about once per month for increases in pain.  He no longer took prescription medications as they did not help.  He had episodes of sciatica, always involving the right leg, but reported no symptomatic flare-ups of sciatica over the past several months.  He had flare-ups that caused him to leave work early every six to twelve months, but he was able to return to work the next day.  He stated that he was unable to quantify either a decrease in degrees of range of motion or decreased function during a flare-up.  Range of motion showed forward flexion to 55 degrees, with pain beginning at 55 degrees; extension to 10 degrees, with pain beginning at 10 degrees; bilateral lateral flexion to 15 degrees, with pain beginning at 15 degrees; and bilateral rotation to 25 degrees, with pain beginning at 25 degrees.  The Veteran was able to perform repetitive use testing, with no further limitation of motion noted in the examination report.  While there was no additional limitation in the ranges of motion, there was functional loss and impairment in that the Veteran was able to move less than normal and had pain on movement that interfered with sitting, standing, or weight bearing.  There was no localized tenderness of the thoracolumbar spine and no muscle spasm.  Strength testing was normal and there was no muscle atrophy.  Deep tendon reflexes were 2+ and equal.  Sensation was normal, except for some decrease in the L5 distribution of the right lower extremity in the foot and toes.  Straight leg raising was negative, but there was evidence of radiculopathy in that the Veteran had mild numbness of the right lower extremity.  There were no other signs or symptoms of radiculopathy.  There was involvement of the right sciatic nerve that was considered mild in nature.  There were no incapacitating episodes of IVDS over the past 12 months.  The Veteran's back disability was noted to impact his ability to work in that he could not perform heavy lifting or repetitive bending or twisting at the waist.  The examiner remarked that the Veteran worked full time as a kitchen designer, generally sitting at a computer.  

In rating musculoskeletal disabilities, functional loss due to weakened motion, fatigability, incoordination, excess motion, or painful motion must be considered apart from and in addition to the appropriate Diagnostic Codes.  38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board, after review of the examination reports, finds that there is essentially no additional function loss resulting from the Veteran's thoracolumbar spine disability.  Therefore, consideration of additional function loss does not provide a basis for any increased ratings, because no additional function loss is shown that meets the criteria for a higher rating.  Functional loss due to painful motion has been considered in finding that the currently assigned ratings are appropriate.

The initial examination following the Veteran's claim for an increased rating showed that the Veteran had complaints of pain, but normal range of motion of the lumbar spine.  No radicular signs or evidence of IVDS was demonstrated.  For a rating in excess of the assigned 10 percent, forward flexion of the thoracolumbar spine would have to be limited to at least 60 degrees; the combined range of motion of the thoracolumbar spine cannot be greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis would have to be demonstrated.  The October 2008 examination report shows none of the criteria for a rating in excess of 10 percent.  The private treatment records dated in 2009 also show complaints of pain, but no manifestations of disability that provide a basis for a rating in excess of 10 percent.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent prior to September 6, 2012.

On examination by VA on September 6, 2012, the Veteran's range of forward flexion was shown to be only 45 degrees.  That warranted the 20 percent rating that was awarded as of that date, but symptoms warranting a rating of 40 percent, such as forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, were not demonstrated.  No incapacitating signs of IVDS were demonstrated, so there is no basis for a rating in excess of 20 percent on that basis.  Although it was stated that the Veteran was not able to perform range of motion after repetitive testing, the examiner did not provide a basis for that finding, which necessitated an additional examination, which was performed on March 4, 2013.  At that time the Veteran was able to forward flex to 55 degrees even after repetitive testing.  Ankylosis of the spine has not been demonstrated in the record at any time.  The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the thoracolumbar spine disability as of September 6, 2012. 

On examination on March 4, 2013, the Veteran was first shown to have radicular symptoms in the distribution of the right sciatic nerve.  Associated objective neurologic abnormalities are rated separately, under an appropriate diagnostic code.  The sciatic nerve disability is shown to cause mild numbness and mild sensory impairment.  The evidence shows that the Veteran had episodes of right sciatica, but not in the past several months.  Sensation was abnormal with some decrease in the L5 distribution on the right lower extremity in the foot and toes.  There was evidence of radiculopathy in mild numbness of the right lower extremity.  The Board finds that the Veteran's involvement of the right sciatic nerve is wholly sensory, and thus warrant a rating of 10 percent for a mild incomplete paralysis.  The examiner found that the right sciatica was mild.  The Board finds no evidence to support that assignment of any higher rating or to support a finding that moderate incomplete paralysis is shown.

Accordingly, resolving reasonable doubt in favor the claimant, the Board finds that as of March 4, 2013, mild disability of the sciatic nerve is demonstrated and a separate 10 percent rating is warranted under Code 8520.  However, the Board finds that the preponderance of the evidence is against the assignment of any other increased or separate rating, and the claim for any higher or additional rating is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disability

An August 2002 rating decision granted service connection for social phobia/panic disorder with and assigned a 10 percent rating under the provisions of Diagnostic Code 9412.  The Veteran applied for an increased rating in May 2008 and the rating was increased to 30 percent from the date of that claim.  

The General Rating Formula for Mental Disorders provides that a 0 percent rating is assigned where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2012).

Ratings are assigned according to the manifestation of particular symptoms.  However, the symptoms listed are not intended to constitute an exhaustive list, but to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has considered the rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms like or similar to those that the Veteran exhibits in determining the appropriate schedular rating.  The Board has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for psychiatric disability, but has focused upon the resulting social and industrial impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned where the behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  

At an August 2008 VA psychiatric examination, the Veteran's chief complaint was that his panic attacks were worsening.  The Veteran had been on medication for his panic attacks until 2004, but he continued to have the attacks despite the medication.  He stated that these attacks had become more frequent and that he had anticipatory anxiety about them.  He was able to drive through tunnels or over bridges, but became mildly anxious in public places if he was anonymous, and extremely anxious when the focus of attention was upon him in a social setting.  The Veteran has never been suicidal, homicidal, or psychotic.  There was no history of violence.  On mental status evaluation, the Veteran was well-developed, well-nourished, and open and forthcoming with his history.  He was polite, cooperative, and maintained good eye contact.  Speech and thought processes were goal directed and behavior was normal.  There was no psychomotor abnormality noted.  He was oriented in all spheres and memory function was good.  Mood and affect were initially anxious, but he became less anxious as the interview progressed.  He was not suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  Abstracting ability, insight, and judgment were good.  The examiner stated that the Veteran suffered from two components of his established diagnosis, social phobia and panic disorder without agoraphobia.  The panic disorder was the primary disorder at the time due to the severity of the panic attacks.  He was not currently suffering from agoraphobia.  The Veteran was considered capable of performing all activities, chores, and tasks of daily life.  His GAF score was 55.

On September 2012 VA psychiatric examination, the diagnoses were panic disorder without agoraphobia and social phobia.  The Veteran's current GAF score was listed as 51.  The examiner listed the symptoms of social phobia as fear of being in any performance situation where the Veteran felt he was open to being judged or was the center of attention.  As a result he avoided large meetings, teaching situations, or conducting briefings.  Symptoms of panic attacks were daily, with night sweats, poor sleep, claustrophobic feelings, heart palpitations, depressed mood, and interference with vision during anxiety states.  The examiner indicated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran was generally able to function satisfactorily with normal routine behavior, self-care and conversation.  The Veteran's two diagnoses were not distinguishable and exacerbated each other.  The Veteran lived at home and worked full-time.  Symptoms included a depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  Other symptoms included the need to be orderly and frustration with certain people that resulted in irritability.  

An examination was conducted by VA in March 2013.  At that time, the diagnosis was panic disorder, with agoraphobia.  The GAF score was listed as 58, meaning moderate symptoms in social or occupational function.  The examiner stated that the moderate impairment in social and recreational functioning was attributable to the panic disorder and the occupational functioning was less impacted by the panic disorder as the Veteran was somewhat able to accommodate himself with only mild impairment in his current situation.  The examiner based that opinion on the Veteran's continued and successful employment on a full-time basis.  The examiner stated that the Veteran manifested occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran was generally able to function satisfactorily with normal routines.  It was noted that he had been divorced in 2003 and had not had a romantic relationship since that time, but he did maintain fairly good relationships with his three children.  He reported that he really did not do much because of panic attacks and anxiety, preferring to pursue solitary interests such as watching television, reading, or completing home improvement projects.  He continued to be employed full time at his job of seven years as a kitchen designer with Home Depot.  He reported some conflicts with his co-workers and supervisors, but only those that he believed were not pulling their own weight.  He had appropriate relationships with those who he believed contributed appropriately.  Symptoms included anxiety and panic attacks more than once per week.  He also had difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work and worklike settings.  He had no other symptoms.  

The Board has considered the Veteran's contentions regarding the psychiatric symptoms and finds those assertions credible.  Those assertions were endorsed by the examiners in eliciting his history of symptomatology and have been considered by the Board in adjudicating this claim.

The examiner stated that the Veteran was casually dressed and appropriately groomed.  He was in fair spirits throughout the assessment, but indicated significant anxiety at the onset.  He quickly warmed to the examiner and good rapport was eventually established.  He reported significant social discomfort, but his social skills were otherwise grossly intact.  His responses were thoughtful and he was noted to persist even when the tasks or lines of questioning became difficult or unpleasant.  He was fully oriented in all spheres and understood the nature of his contact with the examiner.  Attention span was grossly intact and abstract reasoning was not significantly impaired.  There was no dysfunction in memory.  Speech was normal in rate and emotional in tone.  He appeared to have little difficulty relating his thoughts and feelings to the examiner.  He showed good personal insight.  There was no tangentiality, confusion, or illogical thought content and no reported history of perceptual disturbances such as hallucinations that would be characteristic of a psychotic disorder.  Reality testing appeared to be grossly intact.  There were no significant mood disturbances.  There were no reports of chronic feelings of sadness or irritability.  There were no reports of manic, hypomanic, or depressive episodes.  He denied a history of obsessive thoughts, compulsive behaviors, or posttraumatic reactions.  He reported significant anxiety in the form of panic attacks and reported daily instances of anxiety attacks that did not meet the diagnostic criteria for a panic attack.  He reported full panic attacks weekly that were unpredictable in nature, but likely experienced at times of significant stress.  Symptoms included a pounding pulse, cold sweats, physical shaking, temperature dysregulation, and occasionally nausea and chest pain.  He reported that significantly limited his work, social, and leisure activities such as by trying to avoid travel and unfamiliar situations.  The examiner did not endorse the diagnosis of social phobia, but of panic disorder with agoraphobia that was believed to cause mild impairment in occupational functioning and moderate dysfunction in social activities.  

Throughout the appeal, the Veteran's psychiatric disability has been primarily manifested by anxiety and panic attacks on a weekly basis, but no more.  The Veteran has not demonstrated symptoms such as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; or impaired abstract thinking.  There were no indications of disturbance of motivation or mood.  All examiners agreed that the Veteran's psychiatric disability manifested occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but that the Veteran was generally able to function satisfactorily with normal routines.  That symptomatology is not productive of the criteria for a rating in excess of 30 percent.  Therefore, there is no schedular basis for an increase.  

The Board finds that the preponderance of the evidence is against the claim for an increased rating for a psychiatric disability and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Then, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the rating schedule is inadequate to rate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet App 111 (2008).

Regarding the Veteran's back disability, comparing the disability levels and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran had no limitation of motion of the thoracolumbar spine on examination in 2008 and the limitation of motion demonstrated in later examinations directly corresponds to the schedular criteria for the 20 percent rating under Diagnostic Code 5239.  That also incorporates various orthopedic factors and other factors causing functional limitation that limit motion or function of the back.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The right leg sciatica demonstrated on examination in March 2013 is specifically contemplated in the schedular rating criteria, and is the basis for a separate schedular rating that recognized functional impairment distinct from the back disability.  The evidence does not show frequent hospitalization or marked interference with employment.  Therefore, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's thoracolumbar disability, and no referral for an extraschedular rating is required.  

Regarding the Veteran's psychiatric disability, the Board finds that the symptomatology and impairment caused by the Veteran's social phobia and panic attacks with agoraphobia is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria of Diagnostic Code 9412 specifically provide for disability ratings based on a combination of history and clinical findings.  Considering the lay and medical evidence, the Veteran's psychiatric disability has been primarily manifested by weekly panic attacks and anxiety.  The symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence does not show frequent hospitalization or marked interference with employment.  Therefore, the Board finds that referral of the psychiatric disability for consideration of an extraschedular rating is not warranted.


ORDER

An increased rating for a thoracolumbar disability, in excess of 10 percent prior to September 6, 2012, and in excess of 20 percent as of September 6, 2012, is denied  

As of March 4, 2013, but not before, a separate 10 percent rating, but not higher, for sciatica of the right lower extremity is granted.  

An increased rating for a psychiatric disability, in excess of 30 percent, is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


